DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed 06/29/2020 wherein claims 1 – 7 are pending and ready for examination.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, and 7 recite the limitation “the partial software " in wherein, in a case where the third verification unit is in operation at a time of update of the partial software, the operation of the third verification unit is stopped, and restart.  There is insufficient antecedent basis for this limitation in the claim.  The claims recites a hardware partial update and a software partial update.  It is unclear which one of the ‘updates’ is referred to in this limitation.


the information processing apparatus according to claim 1, wherein, in a case where the third verification unit is stopped, writing control, from between execution control and the writing control, is stopped. The Examiner cannot discern what is meant verification unit is stopped, writing control, from between execution control and the writing control, is stopped.  The Examiner will interpret the claims as stopping the verification unit and stopping writing to the storage medium whereby the stopping is part of the operation control.  

Claim 5 is rejected  under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites:

5. The information processing apparatus according to claim 4, wherein the operation of the third verification unit is not stopped in a case where the size of the partial software to be updated is smaller than the value calculated from the time taken for restarting and the time taken for writing, and the third verification unit is stopped, and restart is performed after completion of the update in a case where a predicted remaining time is calculated by measuring a time taken for updating the partial software at a time of update of the software, and the predicted remaining time is shorter if stoppage of the third verification unit and the restart are performed.
The Examiner cannot discern what is meant by the underlined portion of the claim.  The last portion of the limitation appears to be evident in that the update is stopped before the predicted time.  The Examiner will interpret the underlined portion of the claim to mean that verification unit is stopped when the predicted time for the update is surpassed.

Note: As for the claimed “predicted time” the Examiner considered this term for a relative claim language rejection.  However, the specification at location [0083] associates this claim term “predicted time” with a specific value.  Therefore, the Examiner does not believe the ‘predicted time’ falls into the category of being a relative claim term.

The terms "gradually" and “arbitrary” in claims 1, 6, and 7 is a relative term which renders the claim indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant is encouraged to provide clarity to remove the uncertainty of the claim scope.


CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) are: a verification unit configured to verify, using a method starting with hardware; a second verification unit configured to verify another partial software based on the verified partial software; and a third verification unit configured to verify software to be executed at an arbitrary timing prior to execution of the software, in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites a verification unit configured to verify, using a method starting with hardware; a second verification unit configured to verify another partial software based on the verified partial software; and a third verification unit configured to verify software to be executed at an arbitrary timing prior to execution of the software.  
The instant specification does not discloses the claimed verification unit configured to verify partial software, hardware, and the combination has having material, structure, or acts that would limit verification to other than what is consider conventional and routine in the art.  The closet illustration of the claimed verification unit is at Figure 3 depicting a plurality of verification units.  There is no structure depicted in Figure 3.  Accordingly, the instant disclosure does not further limit the application of the claimed verification unit.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka; Yuichiro et al, US 5960182 A, September 28, 1999, hereafter referred to as Matsuoka in view of Minamikawa; Takahiro, US 20190026468, January 24, 2019, hereafter referred to as Minamikawa.
            As to claim 1, Matsuoka teaches an information processing apparatus - Matsuoka FIG. 3 is a block diagram showing the configuration of … a hardware-software co-simulation system according to the present invention comprising:
            a verification unit configured to verify, using a method starting with hardware verification at a time of startup of a system (19) a hardware verification module for performing simulation for hardware verification with input from an RT-level processor model and an RT-level hardware description; partial software which is divided into a plurality of parts and gradually started up (21)the abstraction module comprises a…an ordered sequence creating section for creating an ordered sequence by sequencing a plurality of states into a row with an initial state of the state transition graph first
           a second verification unit configured to verify another partial software based on the verified partial software(5)  and a software verification module for performing simulation for software verification with input from an instruction-level processor model and the abstracted description); and
           a third verification unit configured to verify software to be executed at an arbitrary timing prior to execution of the software (19) Next, the abstraction module 15 abstracts from the RT-level hardware description 12 on a processor input/output instruction operation level to generate the abstracted description 17. Then, the instruction-level software simulator 18 and the instruction-level hardware simulator 19 perform co-simulation for software oriented verification,       
         and restart is performed after completion of the update, so that a sequence of verification processes starting with the hardware verification up to a result of verification at a time of execution is applied. MATSUOKA DOES NOT TEACH wherein, in a case where the third verification unit is in operation at a time of update of the partial software, the operation of the third verification unit is stopped, HOWEVER IN AN ANALAGOUS ART THAT IS DIRECTED TO THE SAME FIELD OF ENDEAVOR MINAMIKAWA TEACHES wherein, in a case where the third verification unit is in operation at a time of update of the partial software, the operation of the third verification unit is stopped – Minamikawa [0041] In the case where the first verification unit 111 determines that the SD card 4 is invalid, where the second verification unit 112 determines that the TPM access key 41 is invalid, where the third verification unit 113 determines that the TPM internal key 42 is invalid,…, the operation stopping unit 103 stops the subsequent operations of the information processing apparatus 1).  Thus, the manner of enhancing the hardware-software co-simulation system of Matsuoka was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Minamikawa.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have been capable of applying this known “improvement” technique of halting verification in the same manner to the hardware-software ).


        As to claim 2, the combination of Matsuoka and Minamikawa teaches the information processing apparatus according to claim 1, wherein, in a case where the third verification unit is stopped, writing control, from between execution control and the writing control, is stopped  – Minamikawa [0041] In the case where the first verification unit 111 determines that the SD card 4 is invalid, where the second verification unit 112 determines that the TPM access key 41 is invalid, where the third verification unit 113 determines that the TPM internal key 42 is invalid,…, the operation stopping unit 103 stops the subsequent operations of the information processing apparatus 1).  The reasons to consider the contribution of Minamikawa to Matsuoka in claim 1 applies here in claim 2.

            As to claim 3, the combination of Matsuoka and Minamikawa teaches the information processing apparatus according to claim 1, wherein the operation of the third verification unit is stopped based on a size of the partial software to be updated – Minamikawa [0055] In step S3, if both the keys do not match each other and the verification fails (No in S3), the second verification unit 112 displays "access key mismatching error" on the operation panel 5 (S4). The operation stopping unit 103 stops the subsequent operations of the information processing apparatus 1a). The same reasons to consider the contribution of Minamikawa to Matsuoka in claim 1 applies here in claim 3 because the verifier is stopped.

              As to claim 4, the combination of Matsuoka and Minamikawa teaches the information processing apparatus according to claim 1, wherein, in a case where a size of the partial software to be updated is smaller than a value calculated from a time taken for restarting and a time taken for writing, the operation of the third verification unit is not stopped - Minamikawa [0056] In step S3, if the TPM access key 151 has not been written in the SEEPROM 15 (NO ACCESS KEY in S3), the backing-up unit 102 generates, by using functions of the TPM 14, the TPM access key 151 from the apparatus specific information 150 written in the SEEPROM 15, and writes the TPM access key 151 in the SEEPROM 15), and restart is not performed after completion of the update - Minamikawa [0056] In addition, the backing-up unit 102 backs up the TPM access key 41 as backup data to the SD card 4 (S5). The same reasons to consider the contribution of Minamikawa to Matsuoka in claim 1 applies here in claim 4 because the verifier is stopped.

            As to claim 6, claim 6 is a method that is directed to the apparatus of claim1.  Therefore claim 6 is rejected for the reasons as set forth in claim 1.

            As to claim 7, is a non-transitory storage medium that is directed to the apparatus of claim1.  Therefore claim 7 is rejected for the reasons as set forth in claim 1.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka and Minamikawa in view of Sun; Lianqiao, et al, US 20120099417 A1, April 26, 2012, hereafter referred to as Sun.

           As to claim 5, the combination of Matsuoka and Minamikawa teaches the information processing apparatus according to claim 4, wherein the operation of the third verification unit is not stopped in a case where the size of the partial software to be updated is smaller than the value calculated from the time taken for restarting and the time taken for writing - Minamikawa [0056] In step S3, if the TPM access key 151 has not been written in the SEEPROM 15 (NO ACCESS KEY in S3), the backing-up unit 102 generates, by using functions of the TPM 14, the TPM access key 151 from the apparatus specific information 150 written in the SEEPROM 15, and writes the TPM access key 151 in the SEEPROM 15.THE COMBINATION OF MATSUOKA AND MINAMIKAWA DO NOT TEACH, and the third verification unit is stopped, and restart is performed after completion of the update in a case where a predicted remaining time is calculated by measuring a time taken for updating the partial software at a time of update of the software, and the predicted remaining time is shorter if stoppage of the third verification unit and the restart are performed, HOWEVER IN AN ANALAGOUS ART SUN TEACHES and the third verification unit is stopped, and restart is performed after completion of the update in a case where a predicted remaining time is calculated by measuring a time taken for updating the partial software at a time of update of the software, and the predicted remaining time is shorter if stoppage of the third verification unit and the restart are performed, - Sun [0224] the second comparing module compares the times counter of receiving the MME CONFIGURATION UPDATE FAILURE message calculated by the second counting module with the threshold t (t=4), and if the calculated times of receiving the MME CONFIGURATION UPDATE FAILURE message exceeds the threshold t, then the second notifying module notifies the second sending module to stop sending the MME CONFIGURATION UPDATE message and then ends the flow.  Here, the claimed ‘third verification unit’ is taught by Sun as ‘second comparing module’ because Sun second module is “non-limiting” at location [0236] to the protection scope of the disclosure. Thus, the manner of enhancing the hardware-software co-simulation system of Matsuoka was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Sun.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have been capable of .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 5:30 a.m. to 2:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /WILLIAM B JONES/Examiner, Art Unit 249109/09/2021